UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                               No. 21-1925


In re: DARYL ANTHONY GREEN,

                        Debtor.

------------------------------------------

DARYL ANTHONY GREEN,

                        Plaintiff - Appellant,

                v.

PRINCE GEORGE’S                   COUNTY          OFFICE     OF   CHILD   SUPPORT
ENFORCEMENT,

                        Defendant - Appellee.



                                               No. 21-1927


In re: DARYL ANTHONY GREEN,

                        Debtor.

-------------------------------------------

DARYL ATHONY GREEN,

                        Plaintiff - Appellant,

                v.
PRINCE GEORGE’S COUNTY OFFICE                          OF CHILD SUPPORT
ENFORCEMENT;  PRINCE GEORGE’S                          COUNTY  MUNICIPAL
CORPORATION,

                    Defendants - Appellees,

             and

TIMOTHY BRANIGAN,

                    Trustee.



Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:20-cv-02871-TDC; 8:20-cv-03183-TDC)


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daryl Anthony Green, Appellant Pro Se. Karen Hess Rohrbaugh, Assistant Attorney
General, Mary Colleen Murphy, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Daryl Anthony Green appeals from the district court’s

order dismissing for lack of jurisdiction his separate appeals from the bankruptcy court’s

orders: (1) granting his motion for a continuance, deferring action on his motion for

judicial notice, and denying his motions to compel discovery and for sanctions, for entry

of a default, and to reinstate his driver’s license and passport (No. 21-1925); and (2)

dismissing his adversary proceeding without prejudice for failure to timely effectuate

service of process (No. 21-1927). We have reviewed the records and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Green v. Prince

George’s Cnty. Ofc. of Child Support Enf’t, Nos. 8:20-cv-02871-TDC, 8:20-cv-03183-

TDC (D. Md. Aug. 10, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            3